Title: To Thomas Jefferson from John Barnes, 20 August 1802
From: Barnes, John
To: Jefferson, Thomas


          
            George Town 20th Augt. 1802
          
          I now find Sir, that the post to Charlottesville & Milton goes for Certain, twice aweek, Tuesdays & fridays. of course, I embrace this mail—
          
          Mr Short left Town, this morning for Berkley Springs expecting to meet his Brother there—from thence—I presume in the course of 10 or 12 days direct for Monticello—I pressed upon him $400. with his other occasional Bills carriage &c—[100]—which he says will be more than sufft. for his prest. wants, untill he persues his expected rout to New York, &c—The remnant of my prest. Bank, is little more than $1000. which I shall husband with all possible Care, as no real resources can be drawn before Octr. my Sepr receival, being ingaged to take up the $2000. a Bank. [Middle said Int.] by Mr. Hopkins late advices—I dispair of his accomplishing my business untill his return—from conveying his two Children to a School at Brunswick—NJersey, so that I shall decline my intended Journey, to Richmond—at lest save the extra expences, and Content my self with doing—in short—worse than nothing—for these three tedious months to come—I called on Mr L. Maire for a few minutes Yesterday. he produced to me your Letter respecting the Pump. I desired him to advise with Doctr Thornton, who probably would engage the pump maker—to repair it faithfully, and on reasonable terms, and I would pay the Account
          with great Respect I am Sir your Obed: hb Sevt.
          
            John Barnes
          
        